TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                          NO. 03-02-00007-CV



                                   Muhammad A. Ragab, Appellant

                                                     v.

                                     Sheham El-Sabrout, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
             NO. 96-13921, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




                 The district court rendered judgment in this cause on January 26, 2000, and signed the final

order on October 8, 2001. Appellant filed a notice of appeal, a copy of which was received by the clerk of

this Court on January 7, 2002. However, appellant had filed a motion for new trial. See Tex. R. Civ. P.

329b(a). The clerk of this Court received notice that the motion was granted by the district court on

January 10, 2002. See Tex. R. Civ. P. 329b(c), (d). As a result, there is no final judgment before this

Court. Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                                  __________________________________________

                                                  Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: July 26, 2002

Do Not Publish